 KINGSBURY CASTINGS INC.Kingsbury Castings Inc. and IAcal Union No. 316, In-ternational Molders and Allied Workers Union,AFL-CIO. Case 25 ('A 9768JulI 31. 1978DECISION AND ORDERBN CHAxIRMAN FANNIN, , ) I \) M BI RS JI NKINSAN[) MI RIP1iUpon a charge filed on April 4. 1978. hb LocalUnion No. 316. International Molders and AlliedWorkers Union, AFL-CIO. herein called the n nion.and duly served on Kingsbur} Castings Inc.. hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board. bh the Regional I)i-rector for Region 25. issued a complaint and noticeof hearing on April 20, 1978. against Respondent.alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge, com-plaint, and notice of hearing before an Administra-tive Law Judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices. the com-plaint alleges in substance that on November 10,).1977, following a Board election in Case 25 R(6701, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate:l aind that.commencing on or about April 5., 1978. and at alltimes thereafter, Respondent has refused. and con-tinues to date to refuse. to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On May 3. 1978. Respondent filed its an-swer to the complaint admitting in part, and denyingin part, the allegations in the complaint.On May 8, 1978, counsel for the General Counselfiled directly with the Board a Motion for Summar5Judgment. Subsequently. On May 17, 1978, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed a|Official notice is taken olf the record in the represenllili..l pr..lceding.Case 25 RC 6701. as the term "record" is defined In Sees 102 h8 and102.69(g) of the Board's Rules and Regul.litns,. Series 8. a, amended SeeLTI' Electroyst ems. Inc. 166 NLRB 938( 1967), enfd 388 F.2d 3 (( A. 4.1968)1 Golden 4ge Beiterage (O., 167 NLRB 151 11907), enfd 415 f.2d 25(C.A. 5, 1969); Intertipe (o .Penello. 269 F.Supp 573 (1)( .1 19671:Follef Corp., 164 NLRB 378 (19671} enfd. 397 F. 2d 91 (( A 7. 1968): Sec9(d) of the N.RA. as amendedresponse to Notice To Show Cause and Offer ofProof.:PursuaLnt to the provisions of Section 3(b) of theNational Labor Relations Act. as amended. the Na-tional I abor Relations Board has delegated its au-thorits in this proceeding to a three-member panel.U!pon the entire record in this proceeding, theBoard makes the followxsing:Rulingl on the Miotion for Summar! JudgmentOn Fehruarx 14. 1978. the Board issued a Decisionand ('ertification of Representative ' in which it con-siered Respondent's objections to an election heldon September 29, 1977, and the Regional Director'sreport and recommendations. The Board. after ha -ing re, iewed the record in light of the exceptions andbriefs. adopted the Regional Director's findings andrecommendations that Respondent's objections beoverruled and certified the Union, necessarily find-ing that Respondent did not raise substantial or ma-terial issues warranting a hearing.In its answer to the complaint and its response tothe Motion for Summarx Judgment. Respondent ad-mits substantialk all of the factual allegations of thecomplaint, including its refusal to recognize and bar-gain awith the IUnion whiich has been certified as thecollective-harga.ining representative of the employeesin the appropriate unit described in the complaint.However. Respondent denies that the Union is the"lawful representative" and it claims it should havebeen granted a hearing because of the Union's pre-election conduct as delineated in Respondent's objec-tions to the election.By its assertions. and more specifically by its deni-als, in whole or in part. of the allegations of the com-plaint and the arguments propounded in the re-sponse. Respondent is attempting to relitigate thesame issue which it raised in the representation pro-ceeding. Case 25 RC 6701.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.4Ilhe (ieneral ( ounel filed a -Motion In Opposition to the Offer ,ofPrlooff " llioeer. Respondent s "()ffer" Is httle more than aI relierartin ofthe Illegialton t onl, hlich it hased its obhletlions in the underlsing representa-lion 1ca. Ihre fact thai Re,ponlr dent a.lleges that it no.s hats another witnesswho will esalish the preiisce i.i a union repreTent.altle In its plant within24 hiour, of the election is Irrele.ant I he Regional I)lrector found. and weadoprted hits findings. that even if a union representa:tle w.als present. therewas no, interference.Notil reported i biounid silumnes of Hioard t)eclslsns.4See Pitimri i P'lor, (;/la ( i s % 1. RB. 31 1 'S 146. Ih 119411Rules and Reilltion,n of the Board. Scc, 102 6h7f and 102 6h9c237 NLRB No. 31201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or pre-viously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is proper-ly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FNI)IN(iS ()t FA( II r iHe BUiSINiSS O() RESPONI)-iNIRespondent is an Indiana corporation with itsprincipal office and place of business at Kingsbury.Indiana. It is engaged in the manufacture, distribu-tion, and sale of ferrous castings. During the pastyear, a representative period, Respondent manufac-tured, sold, and distributed from its Kingsbury. Indi-ana, facility products valued in excess of $50,000which were shipped directly to points outside theState of Indiana.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.II. THE LABOR OR(;ANIZAIION INVOI(VEI)Local Union No. 316, International Molders andAllied Workers Union, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of the Act.I11 IHE UNFAIR I.ABOR PRA( Ci(.ESA. The Representation Proceeding1. The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All regular full-time and all regular part-timeemployees of the Employer at its Kingsbury, In-diana, facility including all lab technicians, butexcluding all office clerical employees, all pro-fessional employees, all guards and supervisorsas defined in the Act.2. The certificationOn September 29, 1977. a majority of the employ-ees of Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the RegionalI)irector for Region 25, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on February 14, 1978, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. TIhe Request To Bargain and Respondent's RefusalCommencing on or about February 24, 1978, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about April 5, 1978, and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceApril 5. 1978, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV tE E1 FF(EC OF IHE tINiEAIR i.ABOR PRACtICES UPON(COMMER( FThe activities of Kingsbury Castings Inc. set forthin section 11I, above, occurring in connection with itsoperations described in section I, above, have a close.intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V TlHE REMEiDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-202 KINGSBURY CASTINGS INC.propriate unit, and, if an understanding is reached.embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poulrv Companlv, Inc., 136NLRB 785 (1962): Commerce Compln!v d; h a L-amarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 6(X)(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964): Bur-nett Construction Cornmpany. 149 NLRB 1419. 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CoNci.L SIONS ot LAW1. Kingsbury Castings Inc. is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Local Union No. 316, International Moldersand Allied Workers Union, AFL. CIO, is a labor or-ganization within the meaning of Section 215} of theAct.3. All regular full-time and all regular part-timeemployees of the Emploxer at its Kingsburi, Indi-ana, facility, including all lab technicians, but ex-cluding all office clerical employees, all professionalemployees, all guards and supervisors as defined inthe Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.4. Since November 10, 1977, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about April 5. 1978. and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)( I) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to the Section 10(c) of the National La-bor Relations Act, as amended, the National LaborRelations Board hereby orders that RespondentKingsbury Castings Inc., Kingsbury. Indiana, its of-ficers. agents, successors, and assigns, shall:1. (ease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Local Union No. 316,International Molders and Allied Workers Union,AFL C('10, as the exclusive bargaining representativeof its employees in the following appropriate unit:All regular full-time and all regular part-timeemployees of the Employer at its Kingsbury. In-diani,. facility, including all lab technicians, butexcluding all office clerical employees, all pro-fessional employees, all guards and supervisorsas defined in the Act.(b) In anN like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request. bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Kingsbury. Indiana, facility copiesof the attached notice marked "Appendix." 5 Copiesof said notice. on forms provided by the RegionalDirector for Region 25. after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained bh it for 60 consecutive days thereafter.in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 25. inIn the eel thai this () Order ei enforced h? a judgment of a IUnited States(ourt oI Xppeas1. the vord in the notice reading "Posted b, Order of theNaltional Iabhor Relatrilons HB.ird" shali read -Posted Pursuant to a Judg-ment of the I filed St.ltes ( aurt ,1f '.ppeal. I[nforclng an Order of theNational [Labor Relation, Board"203 204writing, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNoil(T. To EMPIO)Yo I-sPOSTED BY ORDER Ol TIlENATIONAl. LABOR REI.ATIONS BOA\RI)An Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay. wages, hours, and otherterms and conditions of employment with LocalUnion No. 316, International Molders and Al-lied Workers Union, AFL-CIO, as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILl. Nor in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.Wi wlil. upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All regular full-time and all regular part-timeemployees of the Employer at its Kingsbury,.Indiana. facility, including all lab technicians,but excluding all office clerical employees, allprofessional employees, all guards and super-visors as defined in the Act.KIN(;SBtL R CASIIN(iS IN(DECISIONS OF NATIONAL LABOR RELATIONS BOARD